Citation Nr: 1015624	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-27 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for fibromyalgia. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1994 to May 
1995. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In her Substantive Appeal (VA Form 9) in September 2003, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in May 2006, the Veteran withdrew that 
request for a hearing.  Accordingly, her request has been 
withdrawn.  38 C.F.R. § 20.704(e) (2009). 

In March 2007 and May 2009 the Board remanded the Veteran's 
claim for additional development.  The requested development 
has been completed to the extent possible and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's fibromyalgia has not been shown to be causally 
or etiologically related to active service. 


CONCLUSION OF LAW

The Veteran's fibromyalgia was not incurred in or aggravated 
by active service, nor may fibromyalgia be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated November 
2002, January 2004, March 2006, October 2007, May 2008 and 
July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
fibromyalgia.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The Veteran first claimed entitlement to service connection 
for fibromyalgia in November 1998.  An August 1999 rating 
decision denied entitlement to service connection for that 
condition, finding that the medical records did not show a 
diagnosis of fibromyalgia.  The Veteran was notified of the 
above decision and of her appellate rights in a September 
1999 letter, but did not appeal.  Accordingly, that decision 
became final in September 2000.

In September 2002 the Veteran requested to reopen her claim 
for service connection for fibromyalgia. The RO, in a 
February 2003 rating decision, determined that the Veteran 
had not submitted new and material evidence with regard to 
the claim for service connection for fibromyalgia and 
declined to reopen the claim.  The Veteran submitted a Notice 
of Disagreement (NOD) with this decision in May 2003.  In 
August 2003 the RO issued a Statement of the Case (SOC) and 
in September 2003 the Veteran filed a Substantive Appeal (VA 
Form 9).  

In March 2007 the Board reviewed the Veteran's claim for 
entitlement to service connection for fibromyalgia and 
determined that new and material evidence had been submitted.  
The Board reopened and remanded the claim for further 
development, to include performance of a VA examination to 
determine the nature and extent of the Veteran's 
fibromyalgia.  In May 2009 the Board again remanded the claim 
for an additional examination.  The requested development has 
been completed to the extent possible and no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The evidence in the claims file consists of service treatment 
records, VA treatment records, VA examination reports private 
treatment records and statements from the Veteran.  The 
Veteran's service treatment records are entirely negative for 
any complaints of or treatment for fibromyalgia.

VA treatment records from July 1997 indicate that the Veteran 
reported having fibromyalgia diagnosed in February 1997.  
Private treatment records range from September 1996 to 
October 2001.  During a clinical visit in January 1997 it was 
noted that the Veteran was in Dallas for evaluation of back 
pain when she was found to have fibromyalgia.  Additionally, 
the Veteran was also seen for a medication refill in February 
2001, at which time she was also diagnosed with fibromyalgia.  
Private treatment records from October 2001 indicate that the 
Veteran received treatment for several disabilities.  The 
treating physician noted that the Veteran had a diagnosis of 
fibromyalgia since 1996, that the Veteran was having problems 
with insomnia and that the Veteran had shingles spread out on 
her lumbar area since 1998.  The Veteran also reported 
incidents of her hands swelling and problems with irritable 
bowel syndrome, headaches and pain throughout the day.  

VA treatment records from August 2002 to December 2003 
reflect ongoing clinical evaluation and treatment for several 
disabilities, including fibromyalgia.  During a clinical 
visit in September 2002 the Veteran complained of numbness in 
the arms and fingers and headaches.  Following a physical 
examination, the assessment was symptomatic fibromyalgia.  

The Veteran was afforded a VA examination in January 2003 at 
which time she indicated that she continued to experience 
pain and swelling in her legs when walking long distances.  
She stated that at some point she had been worked up with a 
number of tests and the conclusion was a diagnosis of 
fibromyalgia.  Examination of the legs revealed some 
tenderness over the mid-portion of the tibia.  The knees and 
ankles appeared to have a good range of motion and the pedal 
pulses were good.  The examiner noted that the diagnosis had 
been bilateral lower leg stress fractures.  A bone scan was 
negative for evidence of recent stress fracture involving 
either the right or left tibia or fibula, but the study 
indicated degenerative changes in the knees, midfeet, first 
metatsaophalangeal joint and shoulders.  

VA progress notes and treatment records from June 2004 to 
June 2007 show that the Veteran continued to receive ongoing 
clinical evaluation for several disabilities and indicate a 
diagnosis of fibromyalgia.  

The Veteran was afforded an additional VA examination in 
August 2006.  During that examination it was noted that a 
bone scan in 1994 revealed a stress fracture of both legs, 
but the most recent bone scan revealed normal results and no 
stress fractures.  During her examination, the Veteran 
indicated that she had pain with activity, which was 
aggravated by standing, walking and exertion.  The examiner's 
impression was stress fracture of both legs dating to 1994, 
moderate disability with no current progression.  The 
examiner also indicated that the Veteran's symptoms came on 
the heels of aggressive physical activity in service.

A VA treatment record from February 2007 indicates that the 
Veteran was evaluated for a urinary tract infection and for 
any relationship between fibromyalgia and the Veteran's 
headaches.  During that evaluation the Veteran indicated her 
opinion that the stress fractures in service were in some 
manner related to fibromyalgia.  The evaluating physician 
stated that as far as she was aware there was no way to 
definitively correlate fibromyalgia and headaches to her 
experience in service.  The evaluation physician did state 
that some persons do suffer adverse low grade reactions to 
some vaccines, but that these are usually transient or short-
lived and the relation to fibromyalgia is unknown and 
indeterminate.  

The Veteran was scheduled for another VA examination for 
April 2008.  The record indicates that the Veteran cancelled 
this examination.  Following the May 2009 Board remand the 
Veteran was again scheduled for a VA examination, this time 
in January 2010.  Based on that examination the examiner 
stated that the Veteran was in no acute distress, that the 
Veteran's gait was normal and that the Veteran did not use 
any ambulatory aids.  Examination of the musculoskeletal 
trigger points showed tenderness at the base of the skull, 
paraspinus muscles of the neck and the trapezius muscles at 
the base of the neck.  In the upper extremities there was 
some tenderness of both shoulders.  Both elbows had 
tenderness of the medial epicondyle, lateral epicondyle and 
the triceps tendons.  Grips strength was normal and 
nontender.  There was some generalized tenderness of the 
anterior chest wall around the costochondral joints and chest 
wall muscles.  In the spinal area, there was tenderness to 
fairly light palpation of the paraspinus muscles in the 
thoracic and lumbar spine.  There was increased tenderness 
around the sacroiliac joints bilaterally.  There was no 
tenderness of the greater trochanter on the left, but there 
was some tenderness on the right.  With regard to the Veteran 
knees, there was tenderness on the medial side of both knee, 
but no effusion or patella tenderness.  Lumbar flexion was to 
90 degrees and extension was to 20 degrees.  There was some 
increased back pain with extension, but not with flexion.  
The examiner's impression was fibromyalgia, partially 
improved on medications.  The examiner further stated that a 
review of the service medical records does not show any 
indication of fibromyalgia symptoms and that the stress 
fracture of the lower extremities did not cause fibromyalgia.  
The examiner concluded that the 1997 onset after an acute 
flu-like syndrome should be considered the onset of the 
Veteran's fibromyalgia and stated that there was no factual 
evidence relating the Veteran's fibromyalgia to service.  

The Board has reviewed the evidence of record and finds that 
there is no mention of any treatment of diagnosis of 
fibromyalgia in service.  The Board has also reviewed 
statements made by the Veteran, in which the Veteran opined 
that her fibromyalgia is related to service and to stress 
fractures experienced in service.  The Board notes that the 
Veteran has worked and currently appears to be working as a 
Licensed Vocational Nurse doing wound care.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 460-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The thoroughness and detail of the opinion 
are also factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Veteran underwent several VA examinations, most recently 
in January 2010, and the results from those examinations 
indicate that the Veteran's fibromyalgia began in 1997, well 
after the Veteran was released from active service.  The 
Board finds that the medical opinion expressed by the January 
2010 VA examiner is highly probative given that it was 
provided by a pertinent specialist with a full knowledge of 
the Veteran's history and current disabilities.  In essence, 
the VA examiner's opinion is more probative than that 
expressed by the Veteran.  The VA examiner conducted a 
physical examination and is a licensed physician's assistant 
who is a disinterested party in these proceedings.  The 
Veteran is a Licensed Vocational Nurse, and while due credit 
is given to her medical expertise, the VA specialist is of 
greater training and experience in the issue at hand.  That 
examiner documented the lack of any relationship between the 
Veteran's fibromyalgia and her time in service.  The Veteran 
has not set forth any medical basis for her contention that 
fibromyalgia is related to her service.  

The Board has full considered the Veteran's contentions and 
testimony and concludes that there is a preponderance of 
evidence against the claim of service connection for 
fibromyalgia.  There is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Entitlement to service connection for fibromyalgia is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


